Opinion by
Rao, J.
Paper napkins stipulated to be similar in all material respects to the merchandise the subject of Freund Mayer & Co., Inc. v. United States (39 C. C. P. A. 123, C. A. D. 474) were held dutiable at 15 percent under the provision in paragraph 1413, as modified by T. D. 51802, for paper, embossed, cut, die-cut, or stamped into shapes. Other items of the merchandise stipulated, to consist of manufactures of paper wádding or manufactures of pulp wadding the same as importations which are currently being classified as manufactures of paper wadding or pulp wadding, pursuant to the provision therefor in paragraph 1404, as modified, supra, were held dutiable under said paragraph at 6 cents per pound and 7% percent ad valorem.